Citation Nr: 0007955
Decision Date: 03/23/00	Archive Date: 09/08/00

DOCKET NO. 96-33 327                   DATE MAR 23, 2000

On appeal from the Department of Veterans Affairs Regional Office in
Baltimore, Maryland

THE ISSUE

Entitlement to service connection for a back disability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his son

ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1941 to October 1945.

By a rating decision dated January 1993, the Department of Veterans Affairs
(VA) Regional Office (RO) in Baltimore, Maryland denied the veteran's claim
seeking entitlement to service connection for a back condition. The veteran
did not appeal the decision and it became final.

This appeal arises before the Board of Veterans' Appeals (Board) from a July
1995 rating decision of the RO in Baltimore, Maryland, which determined that
the veteran had not submitted new and material evidence in order to reopen
his claim of entitlement to service connection for a back disability.

The veteran's claim was initially before the Board in June 1998, at which
time it was remanded for additional development. The veteran's claim was
before the Board again in October 1999, at which time it was determined that
new and material evidence had been submitted in order to reopen the veteran's
claim. The reopened claim of service connection for a back disability was
remanded for additional development.

FINDING OF FACT

The veteran has not submitted evidence sufficient to justify a belief by a
fair and impartial individual that his claim for entitlement to service
connection for a back disability is plausible.

CONCLUSION OF LAW

The claim for entitlement to service connection for a back disability is not
well grounded. 38 U.S.C.A. 1110, 5107 (West 1991); 38 C.F.R. 3.303, 3.304,
3.307, 3.309 (1999).

2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records show that he was hospitalized from June
6, 1942, to June 10, 1942, with a chief complaint of aches and pains in the
low back and lower extremities of six days duration. He was given a final
diagnosis of myositis, acute, parenchymatous, non-suppurative, moderate, low
back, lower extremities, and shoulder regions; cause undetermined.

A May 1944 service medical record shows that the veteran sustained a
contusion to the upper tuberosity, left tibia, and a sprained left ankle from
an explosion at Pearl Harbor two days earlier.

The veteran was not found to have any musculoskeletal defects at his
separation examination in October 1945.

In December 1947 the veteran filed a claim of service connection for
disabilities unrelated to his back.

The record contains a May 1983 neurological consultation report containing
the veteran's chief complaint of low back pain and right lower extremity pain
of six months duration. The report also notes that the problem started
several years earlier. X-rays were taken revealing narrowing of the L-5, S-1
intervertebral disc space and spurring anteriorly and posteriorly. An
impression was given of probable ruptured disc L-4, L-5 or L-5, S-1 with
right sciatica. A postoperative report in September 1983 notes improvement of
the veteran's back symptoms, with occasional continuing back and leg pain.

A private operative report in April 1986 shows that the veteran underwent re-
exploration of the L4-5 interspace with foraminotomy and diskectomy of L4-5,
left. The preoperative and postoperative diagnoses were recur-rent L4-5 disk.

- 3 -

An April 1986 "To Whom It May Concern" letter is on file from a private
neurosurgeon who stated that the veteran had had a work-related injury in
1983 and had subsequently undergone a diskectomy. He said that the veteran
did well until approximately two and a half years later when he experienced
a new onset of pain in the same level of the spine, but with discomfort in
the opposite leg. He said that following unsuccessful attempts at
conservative treatment, the veteran underwent a repeat operation on the
opposite side of the original surgery.

In a September 1987 statement, the veteran requested that he be examined for
his back.

Private office notes from the 1980s to 1990 are devoid of complaints or
treatment for back problems other than referencing the veteran's back
surgeries in May 1983 and April 1986.

The veteran filed a formal claim of service connection for myositis in July
1990.

In a September 1990 rating decision, the RO denied the veteran's claim of
service connection for myositis.

In September 1992 the veteran filed a claim of service connection for
residuals of an injury to his back.

A VA gastrointestinal examination was conducted in September 1992. The
examination report is devoid of any reference to the veteran's back.

In January 1993 the RO denied the veteran's claim of service connection for
residuals of a back injury.

The following evidence summarized below was submitted to the RO after the
veteran filed his December 1994 application to reopen a claim of service
connection for a back disability.

4 -

In December 1994 the RO received identical statements from three fellow
veterans who said that the injuries that the veteran had sustained in service
continued to irritate him after his discharge. They said that they had
visibly seen the veteran experience pain and back aches following service
even though he never "let-on" about it. They opined that some, if not all, of
the veteran's problems were a direct result of "Pearl Harbor and the bombings
there."

In a July 1995 rating decision the RO denied the veteran's application to
reopen a claim of service connection for a back disability.

At a hearing held at the central office before a member of the Board in April
1998, the veteran testified that his duties in service involved a lot of
physical manual labor that included moving heavy canisters weighing as much
as 375 pounds and unloading a lot of ammunition. He said that his back pain
was ongoing and did not arise from any one particular incident. He said that
he had been treated for his back off and on during the entire period of
active duty. He said that the statements that he had submitted to support his
claim were from fellow servicemen whom he worked with at the Army depot his
entire period of active duty. He said that within a year of service he had
received back treatment at a private hospital and he also was treated for his
back at a union clinic. He said that years earlier one of his doctors told
him that his problems in 1983 could be due to service, and that he had been
unable to obtain the doctor's records. He said that after service he worked
on a farm and in construction. The veteran's son testified that he had to
quit school when the veteran had back problems in order to work with him in
construction and that he had known of the veteran's back problems since 1968.
The veteran testified that he had to leave construction in 1975 because of
his back and went to work for the school board performing lighter work. The
veteran said that he currently worked in a hospital and was not currently
receiving medical treatment for his back. He said that the last doctor he
went to see for his back had been the same doctor who had operated on his
back. He said that he was not taking any medication other than Tylenol for
his back condition.

Pursuant to the Board's June 1998 remand, the RO made several attempts to
obtain early treatment records regarding the veteran's back from Howard
University

- 5 -

Hospital (formerly called Freedman Hospital), and from a local union clinic.
No records were obtained.

Analysis

The law provides that service connection may be granted for disability
resulting from disease or injury incurred in or aggravated by active military
service. 38 U.S.C.A. 1110 (West 1991).

In Epps v. Gober, 126 F.3 d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps
v. West, 118 S. Ct. 2348 (1998), the United States Court of Appeals for the
Federal Circuit (Federal Circuit) held that, under 38 U.S.C. 5107(a), the
Department of Veterans Affairs (VA) has a duty to assist only those claimants
who have established well grounded (i.e., plausible) claims. More recently,
the United States Court of Appeals for Veterans Claims (Court or CAVC) issued
a decision holding that VA cannot assist a claimant in developing a claim
which is not well grounded. Morton v. West, 12 Vet. App. 477 (July 14, 1999),
req. for en banc consideration by a judge denied, No. 96-1517 (U.S. Vet. App.
July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify a belief by a
f@r and impartial individual that a claim is well-grounded, the claimant's
initial burden has been met, and VA is obligated under 38 U.S.C. 5107(a) to
assist the claimant in developing the facts pertinent to the claim.
Accordingly, the threshold question that must be resolved in this appeal is
whether the appellant has presented evidence that the claim is well grounded;
that is, that the claim is plausible.

In order for a claim to be well grounded, there must be (1) a medical
diagnosis of a current disability; (2) medical, or in certain circumstances,
lay evidence of in- service occurrence or aggravation of a disease or injury;
and (3) medical evidence of a nexus between an in-service injury or disease
and the current disability. Epps, 126 F.3d at 1468; Caluza v. Brown', 7 Vet.
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam)
(table). Where the determinative issue involves medical causation or
etiology, or a medical diagnosis, competent medical evidence

- 6 -

to the effect that the claim is "plausible" or "possible" is required. Epps,
126 F.3d at 1468. Further, in determining whether a claim is well-grounded,
the supporting evidence is presumed to be true and is not subject to
weighing. King v. Brown, 5 Vet.App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second and third Epps
and Caluza elements (incurrence and nexus evidence) can also be satisfied
under 38 C.F.R. 3.303(b) (1999) by (1) evidence that a condition was "noted"
during service or during an applicable presumption period; (2) evidence
showing postservice continuity of symptomatology; and (3) medical or, in
certain circumstances,, lay evidence of a nexus between the present
disability and the postservice symptomatology. Savage v. Gober, 10 Vet. App.
488, 495-97 (1997).

The service medical records show that the veteran was hospitalized during
service in June 1992, and diagnosed with myositis of the low back, lower
extremities, and shoulder regions. However, the service medical records show
that the veteran served after such hospitalization for over 3 years without
treatment for his back. At his separation examination in October 1945, the
veteran was not found to have any musculoskeletal defects.

The post-service medical records do not show a diagnosis of a back disorder
until over 35 years after service, when the veteran was diagnosed with
probable ruptured disc L-4,, L-5, or L-5, S-1 with right sciatica in May
1983. Efforts to obtain treatment records from Howard University Hospital
(formerly Freedman's Hospital) and from a local union clinic for the period
shortly after service were not successful. Also, there is no nexus opinion
relating the veteran's current back disorders with an injury in service, or
to any other event in service.

The veteran asserts that his current back disorder is related to an injury he
suffered in service. In the lay statements that were submitted on the
veteran's behalf in December 1994, the veteran's friends claim that they saw
the veteran experience back aches after service. They also opined that the
veteran's problems were a result of the bombings in Pearl Harbor. However, as
laypersons, the veteran and his friends are not competent to provide evidence
that requires medical knowledge,

- 7 - 

such as linking the veteran's current disorders to a specific injury in
service. Espiritu v. Derwinski, 2 Vet.App. 492 (1992). It should also be
noted that the service medical records show injuries to the left tibia and
left ankle from an explosion at Pearl Harbor in 1944, but they do not show
that the veteran injured his back from an explosion at Pearl Harbor.

As noted above, for a claim to be well grounded, there must be medical
evidence of a nexus between an injury or disease in service and the current
disability. See Caluza, supra. The competent evidence, that is the medical
evidence, does not show that the veteran was seen for a back disorder until
many years after service. The medical evidence does not include a nexus
opinion between the veteran's back disorder and an injury in service. As
such, with no nexus opinion, the evidence does not indicate that the
veteran's claim for entitlement to service connection for a back disability
is well grounded.

In the absence of a well grounded claim, the appeal for service connection
for a back disability must be denied. Edenfield v. Brown, 8 Vet.App. 384
(1995).

Where a claim is not well grounded, the VA does not have a statutory duty to
assist a claimant in developing facts pertinent to the claim. However, the VA
may be obligated under 38 U.S.C.A. 5103(a) (West 1991) to advise a claimant
of evidence needed to complete an application for a claim. This obligation
depends upon the particular facts of the case and the extent to which the
Secretary of the Department of Veteran Affairs has advised the claimant of
the evidence necessary to be submitted with a VA benefits claim. Robinette v.
Brown, 8 Vet.App. 69 (1995).

The RO has associated with the claims folder all the available medical
records for consideration. Therefore, under the circumstances of this case,
the VA has not been put on notice that relevant evidence exists, or could be
obtained, which, if true, would make the veteran's claim "plausible."
Robinette, 8 Vet.App. at 80.

Also, the RO fulfilled its obligation under section 5103 (a) in the statement
of the case which informed the veteran of the reasons for the denial of his
claim.

- 8 -

Furthermore, by this decision, the Board is informing the appellant of the
evidence which is lacking and that is necessary to make the claim well
grounded.

ORDER

The veteran's claim of entitlement to service connection for a back
disability is denied, as not well grounded.

G. H. SHUFELT 
Member, Board of Veterans' Appeals

9 - 


014731489     000322    924484

DOCKET NO. 91-56 733              DATE MAR 22, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUE

Entitlement to service connection for Meniere's disease.

REPRESENTATION 

Appellant represented by: Fleet Reserve Association

WITNESSES AT HEARING ON APPEAL 

Appellant and Spouse

ATTORNEY FOR THE BOARD 

S. D. Regan, Counsel

INTRODUCTION

The veteran had certified active service from October 1946 to July
1948 and from February 1955 to February 1965 with additional
periods of active duty for training and/or inactive duty for
training. This matter came before the Board of Veterans' Appeals
(hereinafter "the Board") on appeal from June 1988 and June 1990
rating decisions of the Winston-Salem Regional Office (hereinafter
"the RO"). The June 1998 rating decision, in pertinent part, denied
service connection for bilateral carpal tunnel syndrome, bursitis
of the right shoulder, an acquired psychiatric disorder, psoriasis
and for decreased circulation to the brain. The June 1990 rating
decision, in pertinent part, denied service connection for
Meniere's disease. In March 1991, the Board remanded this appeal to
the RO, by letter, to afford the veteran a personal hearing. In
June 1992, The Board again remanded this appeal to the RO to
adjudicate the issues of whether new and material evidence has been
submitted to reopen claims of entitlement to service connection for
bilateral carpal tunnel syndrome, bursitis of the right shoulder
and for an acquired psychiatric disorder. An August 1992 rating
decision declined to reopen the veteran's claims of entitlement to
service connection for bilateral carpal tunnel syndrome, bursitis
of the right shoulder and for an acquired psychiatric disorder for
lack of new and material evidence. In May 1994, the Board remanded
this appeal to the RO, for a third time, to verify the veteran's
periods of active duty for training and/or inactive duty for
training and to formally consider the issue of service connection
for decreased circulation of the brain secondary to the veteran's
service-connected hypertension.

In October 1997, the Board denied service connection for psoriasis
and for a disability manifested by decreased circulation to the
brain, to include a disability manifested by decreased circulation
to the brain secondary to hypertension. The Board also determined
that the veteran had not submitted new and material evidence
sufficient to reopen his claims for entitlement to service
connection for bilateral carpal tunnel syndrome, bursitis of the
right shoulder and for an acquired psychiatric disorder. The Board
remanded the remaining issue on appeal to the RO to contact Dr.
Ralph N. Feichter and request an explanation of his August 1990 and

2 -

September 1990 statements and to afford the veteran a VA
examination. The veteran is presently represented in this appeal by
the Fleet Reserve Association.

REMAND

The veteran asserts on appeal that he is entitled to service
connection for Meniere's disease. The accredited representative has
requested that this case be remanded for additional development of
the record as the RO failed to comply with the Board's October 1997
remand instructions. The accredited representative specifically
alleges that the March 1999 audiological examination for VA
purposes did not include the requested opinion from the examiner
and also that the examiner did not address the two letters
submitted by Ralph N. Feichter, M.D., as requested by the March
1999 remand. In a July 1999 statement on appeal, the veteran
alleged that the March 1999 audiological examination for VA
purposes was inadequate and that it was conducted without any
modern equipment.

In reviewing the record, the Board notes that the March 1999
audiological examination for VA purposes did not fully comply with
the October 1997 remand instructions. The October 1997 remand
requested, in part, that the veteran be afforded an examination in
order to ascertain whether he currently suffers from Meniere's
disease. The examiner was requested to review the claims folder and
specifically provide an opinion as to whether the veteran has
Meniere's disease and if so, the approximate date of onset of such
disorder and whether it was etiologically related to the veteran's
active service and/or the result of noise exposure therein. The
examiner was also to specifically address the August 1990 and
September 1990 letters from Dr. Feichter in his or findings. All
findings and the reasons and bases therefor, were to set forth in
a clear, logical and legible manner on the examination report.

The March 1999 audiological examination report for VA purposes
noted that the veteran had chief complaints of ringing in the ears
since 1970 and syncope. The veteran reported that he was exposed to
air force engine noise in the late 1950's for ten years. The
veteran also reported that the ringing in his ears began
intermittently,

3 -

but became constant for an unknown length of time, possibly since
1970. The veteran further indicated that vertigo had been present
between 1985 and 1994, and had presently subsided. The examiner
noted that the veteran had normal canals and tympanic membranes.
The diagnoses included hearing loss, sensorineural, history of
acoustic trauma; tinnitus, aurium: and no Meniere's disease. The
examiner reported that the veteran's medical records were received
and reviewed. The Board notes that although the examiner indicated
diagnoses which included "no Meniere's disease", he provided no
rationale for such conclusion and did not, in any way, set forth
clear and logical reasons and bases in support of his diagnosis.
Further, the examiner did not address the August 1990 and September
1990 letters from Dr. Feichter as was specifically requested
pursuant to the October 1997 remand instructions.

The Board observes that the United States Court of Appeal for
Veterans Claims (hereinafter "the Court") has held that the Board
is prohibited from reaching its own unsubstantiated medical
conclusions. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).
Further, when the medical evidence is inadequate, the VA must
supplement the record by seeking an advisory opinion or ordering
another medical examination. Halstead v. Derwinski, 3 Vet.App. 213
(1992). Additionally, the Court has also held that the RO must
comply with the Board's remand instructions or explain its failure
to complete the requested action. Talley v. Brown, 6 Vet.App. 72,
74 (1993). Also, the Court recently issued a decision vacating and
remanding a Board decision on the ground that the RO failed to
follow the directives contained in the Board remand. In concluding
that a further remand was required, the Court noted the following
regarding the VA 's failure to comply with the terms of the prior
Board remand:

[A] remand by this Court or the Board confers on the veteran or
other claimant, as a matter of law, the right to compliance with
the remand orders. We hold further that a remand by the Court or
the Board imposes upon the Secretary of Veterans Affairs a
concomitant duty to ensure compliance with the terms of the remand.

4 - 

Stegall v. West, No. 97-78 (U.S. Vet.App. June 26, 1998).

Given the nature of the veteran's contentions, the examiner's
failure, pursuant to the March 1999 audiological examination for VA
purposes, to provide the requested etiological opinion, the
rationale therefor, and to address the letters from Dr. Feichter as
requested pursuant to the October 1997 remand, and in consideration
of the Court's holdings in the cases noted above, specifically
Talley and Stegall, the Board concludes that an additional
examination would be helpful in resolving the issue raised by the
instant appeal.

In light of the VA's duty to assist the veteran in the proper
development of his claim as mandated by the provisions of 38
U.S.C.A. 5107(b) (West 1991) and as interpreted by the United
States Court of Veterans Appeals (hereinafter "the Court") in
Littke v. Derwinski, 1 Vet.App. 90, 92-93 (1990), this case is
REMANDED for the following action:

1. The RO should notify the veteran that he may submit additional
evidence and argument in support of his claim. See Kutscherousky v.
West, 12 Vet. App. 369 (1999).

2. The RO should schedule the veteran for an examination in order
to appropriately determine whether there is a substantiated
diagnosis of Meniere's disease. The RO should notify the veteran by
phone and letter of the date, time, and place of the examination as
well as the consequences offailing to report. The examiner should
provide an opinion as to whether the veteran has Meniere's disease,
and if so, the approximate date of onset and whether it is
etiologically related to the veteran's active service and/or the
result of noise exposure therein. The examiner should specifically
address the two letters submitted by Dr. Feichter in his

5 -

or her findings. A complete rationale for any opinion expressed
should be provided, to include setting forth the reasons and bases
for any such conclusion in a clear logical and legible manner. The
claimsfolder must be made available to the examiner for review
prior to the examination.

3. Following completion of the foregoing, the RO must review the
claimsfolder and ensure that all of the foregoing development
actions have been conducted and completed in full. If any
development is incomplete, appropriate corrective action is to be
implemented. Specific attention is directed to the examination
report. If the examination report does not include fully detailed
descriptions of pathology or adequate responses to the specific
opinions requested, the report must be returned for corrective
action. 38 C.F.R. 4.2 (1995) ("if the [examination] report does not
contain sufficient detail, it is incumbent upon the rating board to
return the report as inadequate for evaluation purposes."). Green
v. Derwinski, 1 Vet.App. 121, 124 (1991); Abernathy v. Principi, 3
Vet.App. 461, 464 (1992); and Ardison v. Brown, 6 Vet.App. 405, 407
(1994).

4. Following completion of the above and following any additional
development deemed necessary, the RO, in a rating decision, should
reconsider the issue on appeal giving consideration to any
additional evidence obtained. A supplemental statement of the case
should also be prepared and issued.

5. This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are

- 6 -

remanded by the Board of Veterans' Appeals or by the United States
Court of Appeals for Veterans Claims for additional development or
other appropriate action must be handled in an expeditious manner.
See The Veterans' Benefits Improvements Act of 1994, Pub. L. No.
103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West
Supp. 1999) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

When the requested action has been completed, and if his claim
continues to be denied, the veteran should be afforded a reasonable
period of time in which to respond to a supplemental statement of
the case. Thereafter, subject to current appellate procedures, the
case should be returned to the Board for further appellate
consideration if appropriate. The veteran need not take any action
unless he is further informed. The purpose of this REMAND is to
allow for further development of the record. No inference should be
drawn from it regarding the final disposition of the veteran's
claim. While regretting the delay involved in again remanding this
case, it is felt that to proceed with a decision on the merits at
this time would not withstand Court scrutiny.

JEFF MARTIN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not

- 7 -

constitute a decision of the Board on the merits of your appeal. 38
C.F.R. 20.1100(b) (1999).

- 8 -



